DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-10, 17-22 and 25-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bohm et al. (US 20180008174 A1).
	Regarding claim 1, Bohm discloses a method for self-calibration of an analyte sensor system that includes an analyte sensor operatively coupled to sensor electronics (para [0263], [0314], continuous analyte sensors that are capable of continuous, automatic self-calibration during a sensor session. . . the continuous analyte sensor includes one or more working electrodes and one or more reference electrode, which operate together to measure a signal), comprising: applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data (para [0331], process for determining an impedance or plurality of impedances of a sensor being studied by 

	Regarding claim 3, Bohm discloses: wherein monitoring the one or more environmental parameters includes measuring an impedance of the analyte sensor by: applying a stimulus signal to the analyte sensor (para [0323], apply one or more stimulus signals to a sensor to determine properties of a sensor and/or calibrate sensor); measuring a signal response to the stimulus signal (para [0324], A response to the stimulus signal can then be measured and analyzed); calculating the impedance based on the signal response (para [0324], The analysis can include one or more of calculating impedance values); and determining a value for the environmental parameter based on an established relationship between the impedance and the environmental parameter (para [0358], using a known relationship between impedance and temperature - based on previously conducted studies of substantially similar sensors, for example - one can estimate a sensor's temperature based on a sensor impedance measurement).
	Regarding claim 4, Bohm discloses: wherein the first time is subsequent to sensor fabrication and the second time is prior to sensor use in vivo or subsequent to initiation of sensor use in vivo (para [0295], [0298], the in vivo to in vitro sensor sensitivity relationship may be defined as a function of time between completion of 
	Regarding claim 5, Bohm discloses: wherein the initial characteristic metric is determined by initially calibrating the analyte sensor while the analyte sensor is operatively coupled to a sensor interface that is configured to provide an electrical communication interface between the analyte sensor and each of a manufacturing station and the sensor electronics (para [0286], [0314], [0386], factory calibrated by evaluating the in vitro sensitivity characteristic (e.g., one or more sensitivity values measured at certain time periods) of a sensor from a particular sensor lot at a manufacturing facility. . . convert the raw data (e.g., raw counts) collected from the sensor to an analyte concentration value (e.g., a glucose concentration value expressed in units of mg/dL). The transmitter may be used to transmit the first and second signals to a receiver, where additional data analysis and/or calibration of analyte concentration can be processed . . .a stimulus signal can be applied to the first sensor 2302 using signal generator/detector 2318). 
	Regarding claim 6, Bohm discloses: wherein the initial characteristic metric is further determined by measuring an in vitro sensitivity characteristics of the analyte sensor (para [0279], a sensor may undergo an in vitro sensor sensitivity drift test, in which the sensor is exposed to changing conditions).
	Regarding claim 7, Bohm discloses: wherein the initial characteristic metric is determined by initially calibrating the analyte sensor while the analyte sensor is 
	Regarding claim 8, Bohm discloses: wherein the one or more components includes a potentiostat (para [0314], The sensor electronics can be comprised of a potentiostat, A/D converter, RAM, ROM, transceiver, processor, and/or the like).
	Regarding claim 9, Bohm discloses: wherein the analyte sensor is continuously operatively coupled to the one or more components of the sensor electronics between the first and second times without interruption (para [0315], [0398], the sensor electronics may be configured to analyze an analyte equivalent baseline.. . correlates with the output of the continuous analyte sensor... Information representative of the estimated analyte values can then outputted 2412, such as displayed on a user display, transmitted to an external device).
	Regarding claim 10, Bohm discloses: wherein the first time is during a first portion of a manufacturing life phase of the analyte sensor and the second time is during a second portion of the manufacturing life phase that is subsequent to packaging the analyte sensor and the one or more components of the sensor electronics in the sterile package, or wherein the first time is during a manufacturing life phase of the 
	Regarding claim 17, Bohm discloses: wherein determining the change to the initial characteristic metric includes determining the change through use of a mathematical function (para [0295], the change or drift in sensitivity over time between completion of sensor fabrication and the start of the sensor session can also be modeled through a mathematical function 620 that accurately estimates this change or drift).
	Regarding claim 18, Bohm discloses: wherein the manufacturing parameters are obtained from an identifier of the analyte sensor (para [0318], one or more calibration codes may be assigned to each sensor or sensor set to define parameters that can affect sensor sensitivity or provide additional information about the sensitivity profile. .. the calibration codes may be part of a calibration encoded label that is adhered to (or inserted into) a package of multiple sensors).
	Regarding claim 19, Bohm discloses: wherein the identifier is affixed to the analyte sensor, or is obtained by wirelessly interrogating the analyte sensor, or is associated with a manufacturing lot from which the analyte sensor was obtained (para [0318], the calibration codes may be part of a calibration encoded label that is 
	Regarding claim 20, Bohm discloses: selecting a user to receive the analyte sensor system based at least in part on one or more analyte sensor characteristics (para [0322], sensitivity profile library can include sub-libraries of sensitivity profiles for different sensors made from different sensor lots and/or made with different design configurations (e.g., different design configurations customized for patients with different body mass index)).
	Regarding claim 21, Bohm discloses: wherein the one or more sensor characteristics includes an updated characteristic metric that is derived from the determined change to the initial characteristic metric (para [0253], [0270], calibration may be updated or recalibrated over time to account for changes associated with the sensor. .. These determinations of sensor sensitivity change or drift can be used to provide self-calibration, update calibration, supplement calibration based on measurements).
	Regarding claim 22, Bohm discloses: wherein values for the monitored environmental parameters are stored for subsequent use when automatically calibrating the analyte sensor system (para [0376], recent impedance measurement information (e.g., one or more recent impedance measurement values) of a previously-used sensor (such as the sensor used immediately prior to the newly implanted sensor) or a predetermined sensor profile can be stored in computer memory and compared to impedance measurement information of a newly implanted sensor).

	Regarding claim 26, Bohm discloses: deriving an initial calibration factor from the sensor characteristic metric (para [0325], generate calibration information (e.g., one or more of baseline, sensor sensitivity, and temperature information) that can in turn be used to form or modify a conversion function, or calibration factor, used to convert sensor data).
	Regarding claim 27, Bohm discloses: wherein the change to the initial sensor characteristic is indicative of sensor failure (para [0460], the contacts were wetted to a point of causing a gross failure of the sensor system. . . the impedance of the dry curve 4302 and the wet curve 4306 are noticeably different at around 1000 Hz and the phase of the dry curve 4304 and wet curve 4308 are noticeably different at about 100 Hz).
	Regarding claim 28, Bohm discloses: wherein the one or more manufacturing parameters are measured prior to the second time (para [0269], the level of exposure of the sensor to certain levels of humidity or temperature while the sensor is in a package in transit from the manufacturing facility to the patient).
	Regarding claim 29, Bohm discloses: wherein the one or more manufacturing parameters are measured prior to the first time (para [0269], parameters associated .
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 11-13, 15-16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. in view of Thomas et al. (US 20120328473 A1).
	Regarding claim 11, Bohm teaches the method of claim 2, wherein monitoring the one or more environmental parameters includes monitoring a temperature of the analyte sensor while in a package (para [0269], the level of exposure of the sensor to certain levels of humidity or temperature while the sensor is in a package in transit). Bohm does not teach the package is sterile. 
However Thomas teaches a sterile package (para [0006], analyte sensor and sensor insertion device at a dose effective to sterilize the package). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the sterile package of Thomas in the method of Bohm. Doing so would allow longer shelf life (Thomas , para [0007], the electron beam sterilization of 
Regarding claim 12, Bohm and Thomas teach the method of claim 11. Bohm further teaches wherein monitoring the temperature includes measuring an impedance of the analyte sensor by: applying a stimulus signal to the analyte sensor (para [0323], apply one or more stimulus signals to a sensor to determine properties of a sensor and/or calibrate sensor); measuring a signal response to the stimulus signal (para [0324], A response to the stimulus signal can then be measured and analyzed); calculating the impedance based on the signal response (para [0324], The analysis can include one or more of calculating impedance values); and determining a value for the temperature based on an established relationship between the impedance and the temperature, or wherein monitoring the temperature includes measuring the temperature using a temperature sensor included in the package, the temperature sensor being operatively couplable to the sensor electronics (para [0358], using a known relationship between impedance and temperature - based on previously conducted studies of substantially similar sensors, for example - one can estimate a sensor's temperature based on a sensor impedance measurement). 
Bohm does not teach the package is sterile. 
However Thomas teaches a sterile package (para [0006], analyte sensor and sensor insertion device at a dose effective to sterilize the package). 
It would have been obvious to one of ordinary skill in the art to use the sterile package of Thomas in the method of Bohm, because the disclosure of Thomas would have allowed longer shelf life (para [0007], the electron beam sterilization of an 
Regarding claim 13, Bohm teaches the method of claim 2, wherein monitoring the one or more environmental parameters includes monitoring a humidity of the analyte sensor environment while in a package (para [0320], the package used to store and transport a continuous analyte sensor (or sensor set) may include detectors configured to measure certain parameters that may affect sensor sensitivity or provide additional information about sensor sensitivity or other sensor characteristics. .. the sensor package may include a humidity exposure indicator configured to provide calibration information). 
Bohm does not teach the package is sterile. 
However Thomas teaches a sterile package (para [0006]). 
It would have been obvious to one of ordinary skill in the art to use the sterile package of Thomas in the method of Bohm, because the disclosure of Thomas would have allowed longer shelf life (para [0007], the electron beam sterilization of an assembled and packaged analyte sensor and sensor insertion device results in a relatively long term shelf life).
Regarding claim 15, Bohm and Thomas teach the method of claim 13. Bohm further teaches wherein monitoring the humidity includes measuring the humidity using a humidity sensor included in the package, the humidity sensor being operatively couplable to the sensor electronics (para [0320], the sensor package may include a humidity exposure indicator configured to provide calibration information relating to whether the sensor has been exposed to humidity levels). 

However Thomas teaches a sterile package (para [0006]). 
It would have been obvious to one of ordinary skill in the art to use the sterile package of Thomas in the method of Bohm, because the disclosure of Thomas would have allowed longer shelf life (para [0007], the electron beam sterilization of an assembled and packaged analyte sensor and sensor insertion device results in a relatively long term shelf life).
Regarding claim 16, Bohm does not mention explicitly wherein monitoring the one or more environmental parameters includes monitoring a sterilization dosage used to sterilize the analyte sensor. 
However Thomas teaches monitoring a sterilization dosage used to sterilize an analyte sensor (para [0109], [0115], [0118], electron beam irradiation may be used for the sterilization of an analyte sensor... A sterilization sticker may be placed on the side flap of the case 940 to indicate completion of the sterilization process. . .These simulated packages 1012 may be used to ensure uniformity throughout the package, and further, in determining the desired irradiation dosages/levels. Once filled, the boxes 1010 may be loaded into cases 1020). 
It would have been obvious to one of ordinary skill in the art to use the monitoring a sterilization dosage used to sterilize an analyte sensor of Thomas in the method of Bohm, because the disclosure of Thomas would have allowed longer shelf life (para [0007], the electron beam sterilization of an assembled and packaged analyte sensor and sensor insertion device results in a relatively long term shelf life).

Bohm does not teach sterile packaging. 
However Thomas teaches a sterile package (para [0006]). 
It would have been obvious to one of ordinary skill in the art to use the sterile package of Thomas in the method of Bohm, because the disclosure of Thomas would have allowed longer shelf life (para [0007], the electron beam sterilization of an assembled and packaged analyte sensor and sensor insertion device results in a relatively long term shelf life).
Regarding claim 24, Bohm and Thomas teach the method of claim 23. Bohm further teaches wherein monitoring the temperature of the analyte sensor while in the package includes determining if the humidity exceeds or falls below pre-established threshold values (para [0320], indicator configured to provide calibration information relating to whether the sensor has been exposed to humidity levels greater than or less than one or more predetermined humidity values). 
Bohm does not teach sterile packaging. 
However Thomas teaches a sterile package (para [0006], analyte sensor and sensor insertion device at a dose effective to sterilize the package). 
.
6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. in view of Thomas et al. further in view of Martin et al. (US 20130002278 A1).
Regarding claim 14, Bohm and Thomas teach the method of claim 13. Bohm further teaches wherein monitoring the humidity includes measuring an impedance of the analyte sensor by: applying a stimulus signal to the analyte sensor (para [0323], apply one or more stimulus signals to a sensor to determine properties of a sensor and/or calibrate sensor); measuring a signal response to the stimulus signal (para [0324], A response to the stimulus signal can then be measured and analyzed); calculating the impedance based on the signal response (para [0324], The analysis can include one or more of calculating impedance values). 
Bohm does not teach determining a value for the humidity based on an established relationship between the impedance and the humidity. 
However Martin teaches determining a value for the humidity based on an established relationship between the impedance and the humidity (para [0072], [0080], once the THI relationship between water vapor (e.g., humidity) exposure and change in impedance has been established, a dynamic correction algorithm can be created and embedded into the instrument software. . . MRH is the mean relative humidity and can be estimated from the measured THI impedance RTHI). 


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-







/X.S/Examiner, Art Unit 2862          

/TOAN M LE/Primary Examiner, Art Unit 2864